Case 1:16-cv-00375-AJT-JFA Document 301-5 Filed 03/11/19 Page 1 of 6 PageID# 12050




                        Exhibit 53
Case 1:16-cv-00375-AJT-JFA Document 301-5 Filed 03/11/19 Page 2 of 6 PageID# 12051
Case 1:16-cv-00375-AJT-JFA Document 301-5 Filed 03/11/19 Page 3 of 6 PageID# 12052
Case 1:16-cv-00375-AJT-JFA Document 301-5 Filed 03/11/19 Page 4 of 6 PageID# 12053
Case 1:16-cv-00375-AJT-JFA Document 301-5 Filed 03/11/19 Page 5 of 6 PageID# 12054
Case 1:16-cv-00375-AJT-JFA Document 301-5 Filed 03/11/19 Page 6 of 6 PageID# 12055
